Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-15, 18-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan (US 2018/0248173).
Regarding claims 1 and 19, Pan discloses a lithium secondary battery comprising a cathode, an anode, and an electrolyte or separator-electrolyte assembly disposed between said cathode and said anode, wherein said anode comprises: 
a) An anode current collector (paragraph 35), initially having no lithium or lithium alloy as an anode active material supported by said anode current collector when the battery is made and prior to a charge or discharge operation (see paragraph 22 which discloses many embodiments containing no lithium or lithium alloy); and 
b) a thin layer of a high-elasticity polymer in ionic contact with said electrolyte (see paragraph 45 which discloses the presence of a polymer layer on the anode active material which will place it in ionic contact with the electrolyte) and having a recoverable tensile strain from 2% to 700% (see paragraph 45 which discloses an elastic tensile strain from 5% to 700%) , a lithium ion conductivity no less than 10-8 S/cm at room temperature (see paragraph 17 which discloses a lithium ion conductivity no less than 10-5S/cm), and a thickness from 0.5 nm to 100 μm (see paragraph 45 which discloses a thickness between 1nm and 10 microns).
Regarding claim 2, Pan further discloses said high-elasticity polymer further contains an ionic liquid solvent dispersed therein (see paragraph 42 which discloses an embodiment where an ionic liquid based lithium salt is dissolved in the polymer).
Regarding claims 3 and 20, Pan discloses the same claim (see claim 2 of Pan).
Regarding claims 4 and 21, Pan discloses the same claim (see claim 3 of Pan).
Regarding claims 5 and 22, Pan discloses the same claim (see claim 17 of Pan).
Regarding claim 7, Pan discloses an ion conducting fluid mixed/dispersed with the high elasticity polymer (paragraph 84), and teaches the presence of an ionic liquid comprising a lithium salt (paragraph 32) which includes -BF4 (see paragraph 32).
Regarding claim 8, Pan further discloses said high-elasticity polymer further contains a reinforcement material dispersed therein wherein the reinforcement material is selected from a polymer fiber, a glass fiber, a ceramic fiber or nano-flake, a graphene sheet, a carbon fiber, a graphite fiber, a carbon nano-fiber, a graphite nano-fiber, a carbon nanotube, a graphite particle, an expanded graphite flake, an acetylene black particle, or a combination thereof (see paragraph 80 which discloses a strengthening material of a carbon nanofiber).
Regarding claims 9 and 24, Pan further discloses said high-elasticity polymer further contains a lithium salt dispersed therein and said lithium salt is lithium boro-fluoride (see paragraph 20)
Regarding claim 10, Pan further discloses the same claim (see claim 22 of Pan). 
Regarding claim 11, Pan further discloses said electrolyte is selected from organic liquid electrolyte, ionic liquid electrolyte, polymer gel electrolyte, solid-state electrolyte, quasi-solid electrolyte having a lithium salt dissolved in an organic or ionic liquid with a lithium salt concentration higher than 2.0 M, or a combination thereof (see paragraph 56 which discloses a polymer gel electrolyte, for example).
Regarding claim 12, Pan further discloses said high-elasticity polymer has a lithium ion conductivity from 10−5 S/cm to 10−2 S/cm (paragraph 29).
Regarding claims 13-15 and 18, Pan further discloses is selected from an inorganic material (such as LiCoO2, see Fig. 1A), an organic material, a polymeric material, or a combination thereof, and said inorganic material does not include sulfur or alkali metal polysulfide.
Regarding claim 23, Pan further discloses said high-elasticity polymer is mixed with a lithium ion-conducting additive to form a composite wherein said lithium ion-conducting additive is dispersed in said high-elasticity polymer and is selected from Li22CO3 wherein X=F, Cl, I, or Br, R=a hydrocarbon group, 0<x≤1, 1≤y≤4. (see paragraph 41). 
Regarding claim 25, Pan further discloses a procedure of dispersing an ionic liquid in a network of chains of said high elasticity polymer (as is evident by the inclusion of an ionic liquid in the polymer, as described in paragraph 84 which discloses mixing the polymer with an ionic liquid).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 and 17is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US 2018/0248173) in view of Nanotek (US 2018/0248189).
Regarding claim 16, Pan discloses the inclusion of a cathode active material but is silent to the claimed composition of the cathode active material. In fact, Pan teaches virtually nothing about the composition of the cathode active material other than a few well known compositions such as LiCoO2.
Nanotek also discloses a lithium battery with a thin layer of high elasticity polymer covering an electrode (see claim 31 of Nanotek).
Nanotek teaches a number of high capacity cathode active material that includes Li2MaxMbySiO4 (paragraph 13).
As such, it would have been obvious to one of ordinary skill in the art to utilize the high capacity cathode material of Nanotek in the battery of Pan in order to maximize capacity.  Furthermore, such a modification is nothing more than choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success and would have been obvious to one of ordinary skill in the art at the time of the invention.
Regarding claim 17, Pan discloses the inclusion of a cathode active material but is silent to the claimed composition of the cathode active material. In fact, Pan teaches virtually nothing about the composition of the cathode active material other than a few well known compositions such as LiCoO2.
Nanotek also discloses a lithium battery with a thin layer of high elasticity polymer covering an electrode (see claim 31 of Nanotek).
Nanotek teaches a number of high capacity cathode active material that includes LixVO2 (paragraph 25).
As such, it would have been obvious to one of ordinary skill in the art to utilize the high capacity cathode material of Nanotek in the battery of Pan in order to maximize capacity.  Furthermore, such a modification is nothing more than choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success and would have been obvious to one of ordinary skill in the art at the time of the invention.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Pan, teaches a very similar structure to that claimed but stops short of describing the high elastic polymer dispersed with the claimed cation.  There is no suggestion in the prior art to combine such an ionic liquid into the this polymer layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725